DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 3/31/2022 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 6, 8, 13-15, and 20 were amended.  Claims 1-20 were presented for examination.  

Applicants’ amendments/remarks regarding rejections under 35 USC 112(b) to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a process to mitigate attacks such as flood/denial of service attacks by distinguishing between human and machine behavior.  Various examples have been found in the art describe aspects of the claimed invention.  Shiell et al. (US 2016/0344765 A1) ¶ 34 demonstrates that there is a set of requests coming from a specific third party which will be eventually be blocked and are distinguished from the example of requests which are eventually allowed.  Shiell, ¶ 38-39, for the case of requests made from an IP address that will eventually be blocked, when the plurality of requests are received the IP address and user agent 330 which identifies the type of device sending the request are checked to ensure it is the same user who requires or is checking the bot detection problem.  Shiell, ¶ 40-42, the user agent and IP address are combined with other information to form the bot detection problem which if sent correctly from the third party demonstrates that the third party request is not from a bot.
Shiell does not, but in related art, Turgeman et al. (US 2018/0349583 A1) ¶ 31, ¶ 61-62, and ¶ 65 teaches using a combination of the device IP, device identifier and user inputs in making requests to specifically determine if the request is being made by a bot or a human.  
Shiell in view of Turgeman does not, but in related art, Turgeman et al. (US 2018/0103047 A1) hereinafter Turgeman-047 ¶ 216-218 teaches weighing each of the components of the user request.  Turgeman-047, ¶ 72 teaches analyzing the metadata of the user inputs including timing behavior and other factors of the request.
Shiell in view of Turgeman does not, but in related art, St. Pierre (US 2018/0091547 A1) ¶ 50, and ¶ 41-47 teach receiving requests from an IP address and determining that they are on a whitelist which is stored on a database and allowing the requests to proceed.
However, as applicant notes, the cited prior art does not teach the amended portions of the independent claims. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435